Title: To Benjamin Franklin from Robert Morris, 30 September 1784
From: Morris, Robert
To: Franklin, Benjamin


				
					Dear Sir
					Office of Finance 30th. Septr. 1784—
				
				This is rather a late Day to acknowlege your Favors of the twenty fifth of December, and fifteenth of June last, but I have always intended in my Acknowlegement of them to close our public Correspondence, and I have always been disappointed in my Expectation of being able speedily to quit this Office. That Period however, so ardently desired, is at Length nearly arrived, and while I look back at Cares and Dangers past, I feel an encreased Emotion of Joy by a Comparison with future Hopes and Expectations. But I cannot review the past Scene without

strong Feelings of Gratitude and Respect for the able and active Efforts you have made to support the Finances of this Country. I would to God that your just Sentiments on Property and Taxation were as fully felt, as they must be clearly understood in America: but Time is necessary to mellow the Judgment of a Country, as of a Man; happy indeed shall We be if it produce that Effect among us.—
				I am much obliged by your Explanation of Mr. Chaumont’s Accounts; this as well as the Accounts is lodged at the Treasury which is the most proper Place for both. If any Insinuations have been made injurious to you upon your Connection with Chaumont they have not reached me, and I am perswaded that none such can make any Impressions which ought to give you Pain.—
				I have not remitted Bills for Salaries of the foreign Ministers because the Resolutions of Congress having varied, and Mr. Grand having informed me that he should pay them, I have left it as an Account unsettled to be arranged by Mr. Barclay, and as I cannot Doubt that the Attachments will have been taken off, and as I have given Mr. Grand a Credit on the Commissioners of the Loan in Holland for four hundred thousand Livres, and directed Messrs. Le Couteulx to pay over to him a Balance in their Hands, I have no Doubt that he will be in Cash for the Purpose. I agree with you that a Fund ought to be set apart

for Contingencies; and had I continued and been supported in Administration, such a Fund should certainly have been provided. I am at the same Time an Enemy to contingent Accounts, and therefore I should have urged the Ascertainment of every Allowance as far as possible, thereby curtailing the Account of Contingencies; but after all it cannot be annihilated. Congress have hitherto made no Determination on this Subject. Indeed it is very difficult, and even almost disreputable, for them to make Arrangements of Expenditure, while the Means of Expenditure are so shamefully withheld by their Constituents. These Things however will mend; at least I hope so.—
				I have already said that I expected the Attachments laid on the public Goods would be discharged. Your Letter to the Count De Vergennes on that Subject is perfect, and if that Minister did not immediately obtain a Compliance with your Request, I presume that it must have been occasioned by some Circumstances purely domestic, which we in this Country cannot guess at, for certainly Nothing can be more astonishing than to find a Subject countenanced in arresting the Property of a Sovereign Power in this enlightened Age, and in the Country which of all others has been most eminent for a sacred Regard to the Rights of Nations.—
				From your last Letters to your Friends I find that your Return to this Country is somewhat doubtful I am therefore disappointed in one of the great Pleasures which I had promised myself. But Sir in whatever Country you may be and whether in public or in private Life, be assured of my warmest and most respectful Esteem, and that my best Wishes for your Happiness shall be cloathed with the utmost Efforts in my Power to promote it on every proper Occasion, for I am with sincere Regard your Excellency’s most obedient and Humble Servant
				
					
						Robt Morris
					
					His Excellency Benjamin Franklin Esqr. Minister Plenipotentiaryof the United States.—
				
			